            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL FORREST,
    Plaintiff,                              NO. 3:17-CV-1777

           v.                               (JUDGE CAPUTO)
JOHN WETZEL, et al.,
    Defendants.
                                  ORDER
   NOW, this 23rd day of October, 2018, IT IS HEREBY ORDERED that:
   (1)    The Motion to Appoint Counsel (Doc. 5) is DENIED without prejudice.
   (2)    Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (Doc. 8) is
          construed as a motion to proceed without full prepayment of fees and
          costs, and is GRANTED.
   (3)    The United States Marshal is directed to serve Plaintiff’s Amended
          Complaint (Doc. 9) on the named Defendants.


                                           /s/ A. Richard Caputo
                                           A. Richard Caputo
                                           United States District Judge
